Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
A Terminal Disclaimer has been filed, which overcomes the double patenting rejection in the previous Office Action.
Regarding independent claim 1, the claim has been amended to incorporate the subject matter of claim 4, which was objected to in the previous Office Action as being allowable but dependent upon a rejected base claim.
Regarding independent claim 5, the original claim 5 was objected to in the previous Office Action as being allowable but dependent upon a rejected base claim. The claim has been amended from a dependent claim to an independent claim incorporating the base claim, and is therefore allowable.
Regarding independent claim 13, the claim has been amended to incorporate the subject matter of claim 17, which was objected to in the previous Office Action as being allowable but dependent upon a rejected base claim.
Regarding independent claim 18, the reasons for allowance were provided in the previous Office Action.
A review of the dependent claims shows that the amendments have not introduced new matter into the claims.
An updated search was conducted, and no prior art was identified that would anticipate or render obvious the current claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692